Hon. Karen S. Burstein President New York State Civil Service Commission
I am writing in response to your request for an Attorney General's opinion as to whether the private members and staff of the Temporary State Commission on Workers' Compensation and Disability Benefits are subject to the ethics provisions of sections 73 and 74 of the Public Officers Law.
In your letter you mention the "DeWind opinion" (Op Atty Gen 83-F20) of last year. As your letter states, in DeWind we concluded that the private members and staff of the Temporary State Commission on Banking, Insurance and Financial Services were subject to the ethics provisions of section74 of the Public Officers Law.
The Commission which you chair, the Temporary State Commission on Workers' Compensation and Disability Benefits, is very similar to the commission under consideration in DeWind. Both commissions were established in 1983 and consist of members appointed by the Governor and various State officials serving ex officio. Both commissions were charged with the weighty mission of studying and evaluating designated State programs and regulations, and to report their findings to the Governor and Legislature. In order to do so, a body of experts was assembled, utilizing people in both the private and public sectors. Both commissions were vested with considerable power by the Legislature; the power to conduct public hearings, issue subpoenas and compel the attendance of witnesses. In DeWind, we concluded that the private sector members and staff of the commission would be subject to section 74, but not section73 of the Public Officers Law. Briefly stated, this was because of the broader scope of section 74. With regard to the immediate case, there being no substantive difference for purposes of sections 73 and 74, between the Commission you chair and the DeWind Commission, and there being no change since DeWind in the scope of sections 73 and 74, we conclude that private members and staff of the Temporary State Commission on Workers' Compensation and Disability Benefits are likewise subject to the provisions of section 74, but not section 73 of the Public Officers Law.